 GUY F. ATKINSON COMPANY277Guy F. Atkinson Company and Wright-Schuchart-Harbor, a Joint Venture and Teamsters UnionLocal No. 839, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 19-CA-11365August 15, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 29, 1980, Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition to the ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-uct.r, Inc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir. 1951) Wehave carefully examined the record and find no basis for reversing hisfindings.2 In agreeing with the Administrative Law Judge's conclusion that Re-spondent did not violate the Act. Member Jenkins does not rely on Stopand Shop. Inc., 161 NLRB 75 (1966). in which he dissented. Member Pen-ello notes that he concurred separately in Midwest Precision Castings Com-pony, 244 NLRB No. 63 (1979), relying on his dissenting opinion inGould Corporation, 237 NLRB 881 (1978), enforcement denied 612 F 2d728 (3d Cir 1979) In adherence to his analysis of the law as set forth inboth of those opinions, Member Penello again emphasizes his views thatan employer can lawfully hold a union steward to a higher standard ofconduct than other employees because of the steward's responsibilitiesunder the contract. Thus, an employer can lawfully discipline a stewardfor participating in an unprotected strike or slowdown by not attemptingto bring such a work stoppage to an end. A fortiori, where, as in this case.the steward shirked his responsibilities and provided "his singular leader-ship of the illegal strike action," the steward can he lawfully disciplinedby the employer.251 NLRB No. 43DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:This matter was heard before me on January 7, 1980, atKennewick, Washington. The hearing was held pursuantto a complaint issued by the Regional Director forRegion 19 of the National Labor Relations Board onSeptember 20, 1979,1 and is based on a charge whichwas filed against Guy F. Atkinson Company (hereinafter,together with Wright-Schuchart-Harbor, called the Re-spondent) by Teamsters Union Local No. 839, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (hereinafter called theUnion), on May 8. The issues in this matter were joinedby the Respondent's answer of October 22, wherein itdenied the commission of the alleged unfair labor prac-tice.Upon the entire record2in the case, including my ob-servation of the demeanor of the witnesses and uponconsideration of the briefs filed by all parties, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONThe Respondent is a joint venture engaged in con-structing facilities for the Washington Public PowerSupply System at Hanford, Washington (hereinaftercalled the Hanford jobsite or the jobsite). During the 12months preceding the issuance of the complaint, whichperiod is representative of all times material herein, theRespondent in the course and conduct of its business op-erations purchased and caused to be transferred and de-livered to its Hanford jobsite within the State of Wash-ington goods and materials valued in excess of $50,000directly from sources outside the State of Washington, orfrom suppliers within the State of Washington which inturn obtained such goods and materials directly fromsources outside the State of Washington. Based upon theforegoing and the entire record in this matter, I find thatthe Respondent is, and has been at all times materialherein, an employer engaged in commerce or in an in-dustry affecting commerce within the meaning of Section2(2), (6), and (7) of the Act. I further find that it will ef-fectuate the purposes of the Act to assert jurisdictionherein.11. THE I.ABOR ORGANIZATIONThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.ill. THE ISSUESThe Respondent admits that it has refused to reemployRobert Robinson at all times after April 13. The Re-I Where not specified. all dates are calendar sear 1"7q2 The motion of the General Counsel to correct the tranicrlpl of thisproceeding to reflect the correcl spelling of Dale Kas,,cldel nalle I,hereby grantedGUY F. ATKINSON COMPANY 277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent asserts that it was justified in refusing to reem-ploy Robinson because he actively led and encouraged awildcat strike among the Respondent's warehouse em-ployees at its Hanford jobsite. 3 In the Respondent'sview, the April 10 strike by the warehouse employeeswas related solely to two jurisdictional disputes involv-ing, inter alia, the Union.The General Counsel contends that the April 10 strikewas precipitated, in effect, from the bottom up. It is theGeneral Counsel's conclusion that certain warehouse em-ployees became disgusted with the principal warehousesupervisor and, as a consequence, quit work on April 10,en masse. The facts developed by the General Counselshow that Robinson, in his capacity as steward, soughtto prevent the April 10 walkout and then finally suc-cumbed to pressures by his fellow employees and leftwork. When all of the warehouse employees were dis-patched back to the job on April 13, the Respondent waswilling to reemploy all those who walked off on April10 except Steward Robinson. Given Robinson's allegedactive efforts to prevent the walkout on April 10 and theRespondent's action on April 13 in singling out Robin-son, the General Counsel and the Union urge that I inferthat the reason the Respondent has refused to reemployRobinson was because of his position as the Union's ste-ward.4Hence, plainly and simply, the issue here is whether ornot the Respondent has refused to reemploy Robert Rob-inson at all times since April 13 because of his position asthe Union's steward for the Respondent's warehouse em-ployees. For the reasons more fully described below, Ifind in agreement with the Respondent that the credibleevidence herein supports the conclusion that the Re-spondent has refused to reemploy Robinson because heled the April 10 walkout.IV. IHF CREDIBL.E EVIDENCEA. BackgroundThe Respondent, a joint venture, is engaged in theconstruction of the general services buildings and thecontainment structures for two nuclear generating facili-ties for the Washington Public Power Supply System atHanford, Washington. In connection with this activitythe Respondent maintains a warehouse on the site tostore material used in its construction operations. InApril 1979, the Respondent employed approximately 13employees on the two work shifts at its warehouse facili-ty.5At the time involved here, the Respondent's jobsiteoffices for its management officials was approximately100 yards away from the warehouse adjacent to the job-:" As used in this Dtecisionl, the term "wildcat strike" means a strike iniiolation of the no-strike provLision in the applicable collective-hbargainingagreement to which the Respondent anld the Union are hound he (ieneral Couinsel does not question the wildcat nature of the April 10 strikeinvolved hereinSuch an inference would be necessary here as the General Counsel'scase is built on circumstantial evidence entirely." Ii April 1979, the das-shift hours were from 7 a m to 3:30 p m witha one-half hour lunch break provided fronm 11:30 to noon. Approximately10 employees were emploled on that shift. The swing shift hours werefrom 3 30 to 11:30 p.m Approximately three employees worked on theswing shiftsite gate. This latter structure housed the Respondent'spayroll office and the office of its project labor relationsmanager, Max Teuton. During the material times here,the warehouse operation was supervised by the Respond-ent's chief storekeeper, Walter Butler.6Butler's immedi-ate superior was John Miller, the purchasing manager.Reporting to Butler was the warehouse foreman, MikeDevine, who was included in the bargaining unit.The alleged discriminatee, Robert Robinson, was ini-tially employed by the Respondent in May 1978, andwas made steward by the Union in August 1978.7 Robin-son's brother, Bill Robinson, is the Union's business rep-resentative whose responsibilities include dealing withthe Respondent on behalf of the warehouse employees.Also pertinent as background for the events which oc-curred on April 10 are three additional facts. First, theRespondent conceded at the outset of its case that Butlerwas not a popular supervisor in the eyes of its warehouseemployees. In the Respondent's view, there was a signifi-cant conflict between Butler and the employees as tohow the warehouse should operate.8Secondly, approxi-mately 2 or 3 months prior to April 10, a work assign-ment dispute developed which resulted in a walkout bythe warehouse employees. As described by Bill Robin-son, this dispute was essentially a jurisdictional disputebetween the teamster employees and the electrician em-ployees. Bill Robinson testified that the dispute was re-solved pursuant to an existing agreement at the Interna-tional union level providing that teamster employees areto haul material from warehouse to warehouse and stor-age area to storage area. The Respondent's witnesses,Teuton and Butler, appeared extremely reluctant to tes-tify in this proceeding concerning this earlier dispute. In-sofar as the record herein provides an answer to Teutonand Butler's obvious reluctance to testify concerning theearlier dispute, it is that the Respondent, on April 10,chose not to adhere to the procedure described by BillRobinson for the resolution of the prior dispute. Finally,in November 1978, Teuton, in his capacity as labor rela-tions manager, directed a letter to 10 craft unions, in-cluding the Union, which represented employees on thejob, wherein he complained of a number of prior wal-kouts by employees over grievances and jurisdictionaldisputes before the dispute resolution mechanism pro-vided in the collective-bargaining agreements had beengiven an opportunity to function. In the same letterTeuton wrote as follows:Effective immediately [Respondent] is implementingthe following policy regarding "walk-offs." YourSteward will be terminated immediately should heimplement or effect a walk-off or leave the Projectover a grievance or jurisdictional dispute. "Norehire" status will be imposed upon that individualfor the duration of the Project.6 A second individual, Roy Dark, was also classified as a chief store-keeper but his function and role in the Respondent's hierarchy was notexplained nor is it relevant.I It also appears that the Union represents a unit of truckdrivers em-ployed by the Respondent at the jobsite. In April 1979, the steward forthis unit was John 'WardrobeT Ihe record supported the Respondelt's assertioi in this regard. GUN' F. ATKINSON COMPANY279B. The April 10 EventsAt approximately 8 a.m. on April 10, Teuton met withInternational representatives of the Union and the Inter-national Union of Operating Engineers at the HanfordHouse in Richland, Washington. The purpose of thismeeting was to attempt to resolve a jurisdictional disputewhich existed at the jobsite over the operation of a newpiece of equipment being used in and about the ware-house as a forklift. This meeting lasted until about 10:45a.m. and then Teuton returned to the jobsite and hisoffice. A few minutes later Teuton encountered RobertRobinson near the coffee machine close to his office.Robinson inquired of Teuton as to the outcome of themorning meeting and Teuton advised him that the repre-sentatives of the two labor organizations had only agreedto disagree. Robinson next inquired as to which of thetwo organizations the work would be assigned andTeuton replied that only God and he knew. Accordingto Teuton, Robinson reacted to this news with substan-tial anger and stormed out.9Butler testified that shortly after 11:30 a.m. he was onhis way to his office in the mezzanine of the warehousewhen Robinson stopped him on the warehouse floor. Atthat time, Robinson asked if they could use a truck todeliver embedded plates to the field and, further, if theycould borrow a truck from the electricians to delivertheir material. Butler immediately denied the requestconcerning the plates and told Robinson that he wouldcheck with Miller about the setup concerning deliveriesto the electricians. 10At approximately noon, Robinson returned to Teuton'soffice accompanied by the drivers' steward, John Ward-robe. There was further conversation at this time con-cerning the problem with the front-end loader. This con-versation lasted only a few minutes. Again Robinson isreported by Teuton to have become angry and bothI reject as unworthy of belief Robinson's account concerning themotive for, and substance of. his first meeting with Teuton on this date.Based on Robinson's account, the meeting would have occurred muchearlier at a time when Teuton was still meeting with the labor representa-tives at the Hanford House. Moreover, Robinson testified that he went toTeuton to plead with him to come out to talk with the warehousemenwho were riled up because Butler had approached a couple of warehou-semen earlier that morning with a "a major case of the red ass." Colorfulas Robinson's description may be of the problem he claims to have had asthe steward that morning, a major case of the red ass is not the least bitinformative. As described by complaining employee Dale Kasselder, theywere having ,lrisdictional problems with the forklift and the harassmentattributed to Butler was merely Butler's appearance at the yard whereKasselder was working. Moreover, I find Robinson's version of Teuton'sresponse that he (Robinson) should tell the men to put up their cryingtowels and go back to work most improbable in view of Teuton's priorproblems with walkouts. Finally, Robinson testified that he was initiallyapproached that morning by Dale Kasselder who began his complaintabout Butler's alleged actions that morning by saying, " thought yousaid that Miller said that this god damn problem is going to be taken careof." Such a statement appears inconceivable in light of Robinson's earliertestimony that Kasselder had been personally pacified only a few daysearlier by Miller when he allegedly threatened to quit.in Butler's testimony concerning this encounter with Robinson is un-contradicted. Moreover, according to Butler, it was the Respondent'spolicy that deliveries from the warehouse were not to be made by thewarehouse employees. Rather. such deliveries, according to Butler, aremade by the teamster drivers. Butler testified that among the complaintshe had received from the warehouse employees was a complaint thatwarehousemen should be permitted to make deliveries to the fieldWardrobe and Robinson concluded the conversation bywalking out. Although Robinson and Wardrobe werecalled as witnesses during the General Counsel's case-in-chief and Robinson was called in rebuttal, no inquirywas made of either at any time concerning a joint meet-ing with Teuton. In these circumstances, I credit Teu-ton's account of his first post-lunchtime meeting withRobinson.Subsequent to the second meeting with Teuton, Robin-son met with some of the warehouse employees near theentrance to the warehouse. What occurred at this time isdisputed by witnesses from both sides. Given the unrelia-bility of Robinson's testimony about other events asnoted above and the fact that his testimony with respectto this meeting continues in the same vein, to wit, that hewas pleading with employees not to walk off, I find histestimony in this regard to be unreliable also. At leastthree individuals aligned with the Respondent heardparts of this meeting. Ted Kurtz, then a managementtrainee with the Respondent, testified that he walked bythe group on his way to his office. He observed Robin-son in the middle of a circle of five or six employees.According to Kurtz, Robinson's face was red and he ap-peared angry. Kurtz heard Robinson state, "I'm fed up. Ican't stand it anymore. I'm going." Kurtz then proceed-ed on into the warehouse." Butler also testified that hecame upon this meeting. Butler placed the time at some-time between noon and I p.m. At the time Butler had re-turned to his office from Miller's office where he haddiscussed the deliveries to the electricians. He observedthe noise level in the warehouse had diminished so hewent to the warehouse floor where he came upon Robin-son's meeting with the warehouse employees. Butler ap-proached the group and told Robinson that everythingwas arranged, the electricians would be there at 2 p.m.to pick up their material. Butler recalled that Robinsonasked him a couple of questions but he did not recall thesubstance of those questions. Butler testified that he re-called responding to one of Robinson's questions bysaying that involved a management prerogative. Robin-son, according to Butler, also addressed the group in hispresence saying that they needed a new foreman, that hewanted a new foreman now, that he was ready to quitand that they had to do something right now. In general,Butler recalled that Robinson was talking about gettingthe foremanship and the truck situation resolved. At thatpoint, Butler started to walk away in the direction of hisoffice. As he was departing, Butler heard Robinson statethat he wanted George Wright and John Dean there-hewanted all the teamsters together.'2Upon returning tohis office, Butler telephoned Foreman Devine and toldhim that he was needed immediately out in the ware-house.": Kurtz, at the time of the hearing, was no longer employed by theRespondent. Apart from this fact, Kurtz impressed me as a witness whowas attempting to be forthright and objective in his testimony A shortperiod after Butler telephoned Devine, he observed the entire group of 9or 10 day shift warehousemen leave the back of the warehouse.12 right was a counterman in the warehouse. Dean, a warehouse-man, was assigned a task at this particular time which involved driving apickup to town to haul some material back to the warehouse. He wascalled from the pickup to join the meetingGUY F. ATKINSON COMPANY 279 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Teuton, at approximately 12:50 p.m., hereceived a telephone call from Ollie Warren, the paymas-ter, who reported that there were a number of teamstersin the pay office quitting. Teuton left his office and wentto the warehouse. When he arrived, Butler, Devine, andWardrobe were standing on a dock apron at the end ofthe warehouse. He began questioning Butler as to whatwas going on and after a few minutes he observed Rob-inson coming from the direction of the pay office.Teuton attempted to find out what the problem wasfrom Robinson. All Teuton was able to learn from Rob-inson was that the warehousemen had all quit becausethey were not being allowed to do what they were hiredto do. Robinson told Teuton that he (Teuton) could notstop the men from quitting and Teuton responded bysaying, "Well, Bob, I understand I can't stop anybodyfrom quitting, but if you quit and leave the project, youare aware ...you're in violation of the agreement andthe letter." Robinson replied, "I know." After a few sec-onds, Robinson turned and left the project. Teuton saidhe was then informed by Wardrobe that he would beleaving at the end of the shift. aSubsequently, Teuton was provided by Butler andDark with written reports of the day's events. On thebasis of these written reports and his own conversationswith Robinson on April 10, Teuton concluded that Rob-inson was responsible for causing the walkout that day.Accordingly, he decided that Robinson would not bereemployed.On Friday, April 13, the entire crew was dispatchedback to the project. When Robinson attempted to turn inhis dispatch at the paymaster's office, Warren advisedRobinson that his dispatch would not be accepted. Rob-inson then went to Teuton's office to speak to him aboutthe matter and was told by Teuton that, as long as hewas on the job, he (Teuton) would not take his dispatch.When Robinson advised the other warehousemen of thisfact, they all left the project again. According to Kas-selder, the warehousemen had agreed at a prior meetingthat, if anyone was not taken back, none would remainon the job. However, the following Monday, all of thewarehousemen except Robinson were dispatched back tothe job and all who renorted (including the drivers' ste-ward, Wardrobe) were put back to work by the Re-spondent. Robinson was again dispatched to the projectseveral days later and again his dispatch was refused.ConclusionsBased on the foregoing and the entire record, I am sat-isfied that the General Counsel has failed to establish bya preponderance of the credible evidence that Robinsonhas been denied reemployment because of his position assteward. To the contrary, the evidence here establishesclearly that Robinson actively pursued desired work as-a' Subsequently. on cross-examination, Teuton's version of his conver-sation with Robinson varied slightly in that he testified that he askedRobinson if he were aware if he (Robinson) quit the teamsters would notwork without a steward. To this Robinson replied "1 know." This latterversion was corroborated by the Respondent's personnel manager, FrankNicholson. I do not find this variance significant especially where, ashere, neither Wardrobe nor Robinson was questioned at all concerningthis conversationsignments on behalf of the warehousemen and when hisattempts were frustrated over two separate items (theforklift and the truckdriving) on April 10, he called thewarehousemen together and advised them that he wasquitting. I find that this action served as a signal for theother warehousemen to follow his lead. Based upon hisinvestigation, Teuton came to the same conclusion anddecided that, as Robinson had caused the April 10 wal-kout, he would not be reemployed. The conclusion thatRobinson's discipline resulted from his singular leader-ship of the illegal strike action as opposed to his status assteward is further reinforced by the evidence that Ste-ward Wardrobe, who also left the project at the end ofthe day and again walked out when Robinson's dispatchwas refused on April 13, was reemployed on the follow-ing Monday. Moreover, I find the scenario presented bythe evidence adduced in the General Counsel's case tobe highly improbable and unworthy of belief. If in factcertain employees were quitting because of their dissatis-faction with Butler, there does not appear a rational basisfor them to taunt others to quit. In addition, Robinsontestified that he warned the disgruntled employees not toquit their high paying jobs and if they did the Unionwould not be able to do anything for them. I find thesearguments totally inconsistent with Robinson's action inleaving the job on April 10. Under the circumstancespresent here, I find that Robinson was denied reemploy-ment for just cause and that the Respondent did notthereby violate Section 8(a)(l) and (3) of the Act, as al-leged. Midwest Precision Castings Company, 244 NLRBNo. 63 (1979); Chrysler Corporation, Dodge Truck Plant,232 NLRB 466 (1977); Stop and Shop. Inc., 161 NLRB 75(1966).CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce or in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. At all times since April 13, 1979, the Respondenthas refused to reemploy Robert Robinson because of hisaction in causing the Respondent's warehouse employeesto engage in a strike commencing on or about April 10,1979, in violation of the no-strike provision of the collec-tive-bargaining agreement to which the Respondent andthe Union were bound.4. The Respondent's refusal to reemploy Robert Rob-inson for the reasons specified above in paragraph 3 wasfor just cause and not in violation of Section 8(a)(1) and(3) of the Act.Pursuant to Section 10(c) of the Act and upon theforegoing findings of fact, conclusions of law, and theentire record herein, I hereby issue the following recom-mended: GUY F. ATKINSON COMPANY281ORDER 14It is hereby ordered that the complaint herein be, andthe same hereby is, dismissed in its entirety.' In the event no exceptions are filed as provided hby Sec. 12.46 ofthe Rules and Regulations of the National Labor Relations Board, thefinding., conclusions, and recommended Order herein shall, as prosidedin Sec 102 48 of the Rules and Regulalions. he adoplted hy he BHoard andbecolme i findings. conclusions. atnd Order, and a;ll oblhction l Ihltcrllshall he deemed sA aied for all purpocs